Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/2021 has been entered.
Claims 1-27 are allowed.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive in view of the amended claims. Specifically, the previously cited art does not teach or disclose, whether taken singularly or in reasonable combination, updating the machine learning model [to perform a sematic analysis of e-mail messages to identify intents expressed in the e-mail messages] using the request e-mail message, the intent, feedback corresponding to identification of the intent from the request e-mail message, and the dataset of input e-mail messages and known intents in the context of the claim(s) as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Ayers (US 2020/02936919 A1 and US 2020/0293587 A1) describes a system for training an artificial intelligence to parse and understand email and chat intents and provide responses (see Claim 11). 	Blumenfeld (US 2019/0266254 A1) describes an artificial intelligence platform that updates its email message intent determination model on an ongoing basis and can provide pre-populated data in a template to a human knowledge worker accordingly (see Abstract and Paragraph [0043]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD HUSSAIN whose telephone number is (571)270-3628.  The examiner can normally be reached on Monday-Friday 0900-1700 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571) 272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/IMAD HUSSAIN/Primary Examiner, Art Unit 2453